DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US2011/0170937) in view of Montoli (US2007/0181143).
Regarding claim 1, Gueret discloses a device for packaging and applying eyeliner (1), comprising: a container (2) containing an eyeliner (P, refer to Paragraph [0041]) to be applied, an applicator tip (30,32,33) made of felt (refer to Paragraph [0137]) for soaking in the eyeliner contained in the container (refer to Figure 1, wherein the applicator tip is submerged in the eyeliner and is therefore soaking in the eyeliner contained therein) and for applying the eyeliner contained in the container (refer to Abstract) comprising: an end piece (30) configured to be mounted in the container such that the end piece is able to contact the eyeliner contained in the container (refer to Figure 1, wherein the endpiece, 30, is shown to be submerged in the eyeliner, P, thereby contacting the eyeliner contained in the container), an applicator part (32) for applying product that is soaked in the applicator tip, having two opposing main faces (left and right faces), and a junction part (33) joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41), the junction part being integrally formed with the applicator part and the end piece (best shown in Figures 1-6, 8-9, 10A, 11-12, 17-27, 29-33, 37-38, 41), each main face having a variable width that passes through a maximum (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape, thereby providing a maximum width near a center thereof), the two faces converging in the direction of the distal end of the applicator tip (refer to Paragraph [0121] & Figure 28), the faces each having an elongate contour (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape, thereby providing an elongate contour), the applicator tip being symmetrical with respect to a first median plane of symmetry (referring to Figure 18, the first median plane of symmetry is the plane that passes vertically between the two main faces as oriented in Figure 18) that passes between the two main faces and the-2-Application No. 15/532,584 applicator tip being symmetrical with respect to a second plane of symmetry (referring to Figure 17, the second plane of symmetry is a plane that passes vertically through a midpoint of the applicator as oriented in Figure 17) that intersects the two main faces mid-way across their width, wherein the elongate contour is oval (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape).  Gueret does not disclose “facets” and therefore does not disclose two main facets, as claimed, or that the two main facets are connected by two side facets having each a convex shape in cross section, the side facets having distal portions that converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip; rather, Gueret discloses two main faces joined by two side faces.  Montoli discloses a similar applicator tip (310) for applying eyeliner (refer to Paragraph [0002]), the applicator tip comprising an end piece (320) an applicator part (362) for applying product, having two opposing main facets (364) and a junction part (340) joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part, the junction part being integrally formed with the applicator part and the end piece (best shown in Figures 30-31, 36-37), each main facet having a variable width that passes through a maximum (best shown in Figures 32 and 38 wherein a maximum width occurs toward distal end, 366, of the applicator part), the two facets converging in the direction of a distal end of the applicator tip (best shown in Figures 30-31, 34, 36-37, and 40), the facets each having an elongate contour (best shown in Figures 29-32, and 35-38, wherein the facets are shown to be an elongated circular/oval shape), the facets being connected to each other by two side facets (not labeled, refer to annotated Figure 29, below) each having each a convex shape in cross section (best shown in Figure 29, wherein the side facets are formed from a rounded, cylindrical surface, thereby providing a convex cross section), the side facets having distal portions that converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip (best shown in Figures 29-31, 34-37, wherein the side facets are widest at the proximal end of the applicator closest to the junction part, and are shown to narrow toward the distal end of the applicator, thereby providing a divergence at the distal end), the applicator tip being symmetrical with respect to a first median plane of symmetry that passes between the two main facets and the applicator tip being symmetrical with respect to a second plane of symmetry that intersects the two main facets mid-way across their width (refer to annotated Figure 29, below),-2-Application No. 15/532,584 wherein the elongate contour is oval (best shown in Figures 29, 32, 35, 38 wherein the main facets are shown to be an elongated circle, thereby providing an oval shape).  Refer additionally to Figures 29-40.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret’s device to comprise facets, as claimed, as taught by Montoli, since Montoli demonstrates that facets are well-known in the art and since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
	The claimed phrase “integrally formed” is being treated as a product by process limitation; that is the junction part, the applicator part, and the end piece are formed together as a single component. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
	

    PNG
    media_image1.png
    657
    509
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Gueret and Montoli disclose the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the side facets of Montoli were incorporated into Gueret’s device, wherein Montoli’s side facets each have a convex shape in longitudinal section (the side facets follow an outline of the main facets wherein said outline comprises a convex shape, refer to annotated Figure 32, below).  Thus, the combination provides all the limitations of claim 4.

    PNG
    media_image2.png
    583
    616
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Gueret and Montoli disclose the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the facets of Montoli were incorporated into Gueret’s device, wherein Montoli’s main facets are concave (refer to annotated Figure 29, below).  Thus, the combination discloses all the limitations of claim 8.

    PNG
    media_image3.png
    559
    603
    media_image3.png
    Greyscale

Regarding claim 11, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Gueret further discloses wherein the felt is not flocked (refer to Gueret Paragraph [0022]).  
Regarding claim 12, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Gueret further discloses wherein the distal end of the applicator tip is situated on a longitudinal axis (with reference to Gueret Figure 1, the longitudinal axis extends centrally in a vertically direction) of the applicator tip, said longitudinal axis being rectilinear (referring to Gueret Figure 1, the distal end of the applicator tip is situated at a bottom, center of the applicator, coinciding with the longitudinal axis).
Regarding claim 16, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Per the modification addressed in claim 1, the shape of the facets of Montoli were incorporated into Gueret’s applicator.  Gueret further discloses wherein the maximum width of the side facets are smaller than a maximum width of the main facets (best shown in comparing Gueret Figures 2 and 3, wherein figure 2 shows the side facets which have a maximum width less that the maximum width of that shown in Figure 3; similarly, a comparison of Figures 4 and 5; Figures 11 and 12; Figures 17 and 18; Figures 29 and 30 provide the same relationship).  Therefore the combination of Gueret and Montoli provides all of the limitations of claim 16. 
Regarding claim 18, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above. Gueret further discloses wherein the felt is flocked (refer to Gueret Paragraph [0022]).  

Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘937 and Montoli as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Gueret ‘937 and Montoli discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets, rather, the combination is silent on the radius of curvature.  Gueret ‘315 discloses a similar shaped applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Gueret ‘937 and Montoli such that the main facets have a radius of curvature greater than 4mm and greater than 10mm and the side facets have a radius of curvature less than 20mm at a middle of the side facets, as taught by Gueret ‘315, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8, and 12 under 35 USC 103 over Montoli in view of Gueret ‘937; claims 7, 15, and 17 under 35 USC 103 over Montoli in view of Gueret ’937 and further in view of Gueret ‘315; 1, 4, 11-12, and 16 under 35 USC 103 over Cochran in view of Gueret ‘937; claims 7, 15, and 17 under 35 USC 103 over Cochran in view of Gueret ‘937 and further in view of Gueret ‘315; claims 1, 4, 8, 12, and 16 under 35 USC 103 over Lee in view of Gueret ‘481 and further in view of Gueret ‘315 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The instant ground of rejection applies Gueret ‘937 in view of Montoli, therefore the arguments regarding Montoli teaching against a felt applicator tip are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poletto (USD735406); Hartstock et al. (USD586048).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799